Citation Nr: 0010001	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  94-38 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an allowance for an automobile or other 
conveyance and adaptive equipment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from November 1963 to 
July 1967.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from January 1991 and April 1992 rating 
decisions of the San Juan, Puerto Rico, Department of 
Veterans Affairs Regional Office (VARO), which denied 
entitlement to an automobile allowance.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible in view of the unknown whereabouts of the appellant.

2.  The appellant has the following service-connected 
disability evaluations: paralysis of the right ulnar nerve, 
rated as 60 percent disabling; residuals of a gunshot wound 
to the right elbow and right upper arm with fracture of the 
right humeral epicondyle, rated as 30 percent disabling; scar 
of the chest wall with retained foreign body, rated as 10 
percent disabling; and post traumatic stress disorder, rated 
as 10 percent disabling.  Also, a total disability evaluation 
based on individual unemployability has been in effect since 
August 1968.

3.  The medical evidence of record does not show that the 
appellant is blind or has permanent impairment of vision of 
both eyes, ankylosis of one or both knees or one or both 
hips, or loss of use of either hand or either foot as a 
result of his service-connected disabilities.

4.  Neither loss nor loss of use of either lower extremity or 
upper extremity as the result of service-connected disability 
is demonstrated.


CONCLUSION OF LAW

The eligibility criteria for financial assistance in 
acquiring an automobile or other conveyance or special 
adaptive equipment have not been met. 38 U.S.C.A. §§ 3901, 
3902, 5107(a) (West 1991); 38 C.F.R. §§ 3.808, 4.63 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant served on active duty from November 1963 to 
July 1967.  Service medical records reflect that he sustained 
missile wounds to the right elbow, upper arm, and chest while 
serving in Vietnam.  The missile wounds resulted in an open 
fracture of the medial humeral epicondyle, complete 
laceration of the ulnar nerve in the mid-portion of the upper 
arm and a superficial wound of the right chest.  The 
appellant was evacuated to the United States for treatment 
and physical therapy.  Hospital records reflect that right 
elbow extension was limited at about 160 degrees and flexion 
at 90 degrees.  Pronation and supination were restricted 50 
percent.  Strength and flexion at the right elbow was reduced 
by 30 percent.  There was complete anesthesia over half of 
the fourth digit on the right.  There was complete loss of 
all intrinsic motor function in the right hand which resulted 
in weakened flexion of the metacarpal phalangeal joint as 
well as weakened extension of the interphalangeal joints of 
all digits on the right.  There was a 50 percent loss of 
strength of grasp.  It was noted that during the course of 
his recovery, the appellant developed claw finger deformities 
involving the fourth and fifth digits of the right hand.  The 
final diagnosis was ulnar nerve palsy, complete (illegible) 
fracture, open, humeral, epicondyle, right.  The appellant is 
right handed.

By a rating decision dated June 1967, the appellant was 
service connected for residuals of a fractured humerus, 
epicondyle, with complete right ulnar nerve palsy.

On VA examination in November 1967, multiple scars of the 
medial distal arm and forearm were found.  The scars were 
movable and non-tender.  There was typical claw hand with 
atrophy of the hypothenar of the right hand and complete loss 
of sensation over the fourth and fifth digits, ulnar half, of 
the right hand.  Muscle strength was reduced by 50 percent in 
the right hand.  The appellant was able to write if he kept 
his hand off the paper.  An x-ray study revealed multiple 
foreign bodies in the right humeral epicondyle.

By a rating decision dated December 1967, VARO determined 
that loss of use of the right upper extremity was not shown.

On VA examination in August 1968, the right elbow had full 
extension and full flexion.  There was mild atrophy of the 
muscles, elbow supination was 70 degrees, and elbow pronation 
was 10 degrees with muscle groups VI an V involved.  
Examination of the right wrist showed 25 degrees of 
dorsiflexion, 60 degrees of palmar flexion, no radial artery 
or ulnar nerve deviation, and some atrophy of hand muscles 
with restricted thumb and ring finger extension.  The 
appellant was noted to make a poor fist.  Neurological 
examination revealed typical claw looking hand, an inability 
to adduct or abduct the fingers, and inability to pose the 
fingertips of the fourth and fifth fingers and hand.  There 
was diminished abduction of the right thumb.  There was 
moderately severe weakness on flexion of the right wrist and 
right ulnar reflex was absent.  Hypalgesia along the ulnar 
distribution of the right upper extremity was found.  The 
appellant was diagnosed with paralysis of the right ulnar 
nerve manifested by motor, sensory, and reflex changes.

By a rating decision dated September 1968, paralysis of the 
right ulnar nerve was rated at the 60 percent disability 
level and residuals of a gunshot wound to the right elbow and 
right upper arm were rated at the 30 percent disability 
level.  Also, by rating decision dated November 1968, a 100 
percent (total) disability evaluation based upon individual 
unemployability was awarded.

On VA examination in August 1975, the second, third and 
fourth fingers on the right hand were in the semi-flexed 
position.  There was atrophy of the first and palmar 
interossei.  The thumb opposition was incomplete.  There was 
sensory deficit in the ulnar nerve distribution.  The 
impression was ulnar nerve paralysis.

On VA examination in May 1978, the appellant was diagnosed 
with anxiety reaction and complete ulnar nerve palsy.  
Neurological examination of the right arm revealed definite 
muscle weakness suggestive of complete ulnar nerve palsy in 
the right arm distal to the elbow.  The muscle enervated by 
the radial nerve also appeared to be uninvolved.

By a rating decision dated July 1978, entitlement to an 
automobile allowance was denied.

On September 21, 1990, VARO received from the appellant a 
request compensation due to loss of use of the right arm.

By a rating decision dated January 1991, an automobile 
allowance based upon loss of use of the right arm was denied.  
The appellant was notified of this action in February 1991 
and informed of the criteria required in order to be eligible 
for an automobile allowance.

In a handwritten letter dated February 1991, the appellant 
argued that he had lost substantial use of his right hand.  
He complained that this letter had to be handwritten, because 
he can no longer use a typewriter, and it took days to 
complete with his right hand.  The appellant submitted a 
similar, multiple page, handwritten letter a couple weeks 
later.  He argued, in pertinent part, that the evidence 
established entitlement to an automobile allowance.  Again, 
in May 1991, he submitted a similar, multiple page, 
handwritten letter.

In March 1991, the appellant notified that VA that he 
disagreed with the denial of an automobile allowance.  In a 
handwritten letter dated December 1991 and January 1992, the 
appellant continued to argue entitlement to an automobile 
allowance.

The record show that the appellant was hospitalized in June 
1993 at a VA facility and that he eloped from the hospital 
that same month.  Subsequently, the appellant's wife and 
mother both indicated that the appellant was missing, he had 
not returned home, and documents were submitted showing that 
local authorities had issued a missing persons report on the 
appellant.

In August 1996, the Board remanded this case for a VA 
examination to determine whether the appellant had permanent 
loss of use of the right hand.  Not surprisingly, the 
appellant failed to report for his scheduled March 1997 VA 
examination.  Presumably he is still missing.  There has been 
no information regarding the appellant's whereabouts since 
June 1993, roughly 8 years, and further attempts at 
developing this claim appear futile.  Therefore, based on the 
evidence of record, the Board will review the claim to 
entitlement to an allowance for an automobile or other 
conveyance and adaptive equipment.

Service connection is currently in effect for the following 
disabilities: paralysis of the right ulnar nerve (60%); 
residuals of a gunshot wound to the right elbow and right 
upper arm with fracture of the right humeral epicondyle 
(30%); scar of the chest wall with retained foreign body 
(10%); and PTSD (10%).  Also, a total disability evaluation 
based on individual unemployability has been in effect since 
August 1968.  A certificate of eligibility for financial 
assistance in the purchase of one automobile or other 
conveyance in an amount not exceeding the amount specified 
under 38 U.S.C.A. § 3902 and of basic entitlement to 
necessary adaptive equipment will be made where the claimant 
has one of the following disabilities that is the result of 
injury or disease incurred or aggravated during active 
military, naval, or air service: (i) loss or permanent loss 
of use of one or both feet; (ii) loss or permanent loss of 
use of one or both hands; or (iii) permanent impairment of 
vision of both eyes with central visual acuity of 20/200 or 
less in the better eye, with corrective lenses, or central 
visual acuity of more than 20/200 if there is a field defect 
in which the peripheral field has contracted to such an 
extent that the widest diameter of the visual field subtends 
an angular distance no greater than 20 degrees in the better 
eye.  Adaptive equipment eligibility exists when there is 
ankylosis of one or both knees or one or both hips.  See 38 
U.S.C.A. § 3901 (West 1991); 38 C.F.R. § 3.808 (1999).

The appellant contends that he has essentially lost use of 
his right upper extremity due to paralysis of the right ulnar 
nerve and residuals muscle damage to the right arm.  Loss of 
use of a hand or foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis; for example: (a) extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of three and one-half inches or more, will constitute loss of 
use of the hand or foot involved; (b) complete paralysis of 
the external popliteal nerve (common peroneal) and consequent 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  See 38 
C.F.R. § 3.350(a)(2) (1999).

Based upon a thorough review of the evidence of record, the 
Board concludes that a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance and necessary adaptive equipment is not 
warranted.  In this regard, the Board notes that the evidence 
of record does not indicate that the appellant is blind or 
that he has a permanent impairment of his vision that meets 
the criteria set forth in 38 C.F.R. § 3.808.  Although the 
Board believes that a current VA examination of the hand to 
determine whether the appellant has loss of use of the right 
hand would be helpful, this is not possible as the appellant 
has been missing since June 1993, as indicated above.  As 
such, the Board is compelled to rely on the old VA hand 
examination reports dated August 1975 and May 1978, which 
show ulnar nerve paralysis manifested by definite muscle 
weakness and incomplete thumb opposition, along with the VA 
treatment records dated 1989 to 1993, which pertain mostly to 
psychiatric problems.  Notably, the most recent medical 
evidence of record are negative for complaints or findings 
suggestive of loss of use of the right hand, as alleged by 
the appellant, and there are numerous handwritten statements 
from the appellant in the claims file, which the Board 
believes is inconsistent with the appellant's allegations of 
loss of use of his right, major, hand.

The evidence of record does not indicate that the appellant 
has a permanent loss of use of one or both feet or one or 
both hands as defined in 38 C.F.R. § 3.350(a)(2).  
Specifically, the Board notes that the evidence of record 
does not disclose that "no effective function remains" in 
either the appellant's feet or hands other than that which 
would be equally well served by an amputation stump at the 
site of selection below the elbow or knee with use of a 
suitable prosthetic appliance.  In addition, ankylosis of the 
knees, complete ankylosis of two major joints of an 
extremity, shortening of the lower extremity of three and 
one-half inches or more, or complete paralysis of the 
external popliteal nerve has not been demonstrated.

Given all of the foregoing, the preponderance of the evidence 
is against the appellant's claim of entitlement to a 
certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and necessary 
adaptive equipment.  As such, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claim that would give rise to a 
reasonable doubt, which could be resolved in his favor.  See 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and necessary adaptive equipment is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 

